Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The data in paragraph 43 of the instant spec demonstrates that the particulate extrusion encapsulation product of the claimed invention unexpectedly achieves at least 80% of the particles in the particulate product as being unbroken after at least two weeks storage of sealed samples at ambient temperature. The control encapsulate product compromising just the encapsulate and the glassy matrix without the insoluble fiber(a product similar to Zasypkin) had a fracture index(FI) of 5, i.e. less than 10% whole particles after two weeks, while the encapsulation products containing the claimed insoluble fibers had a FI of 2 or less, i.e. greater than 80% whole particles after two weeks. 
The claimed invention also performed unexpectedly better than encapsulation products comprising cellulose(FI of 4), the insoluble fiber used in the other prior art references. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136.  The examiner can normally be reached on 8AM-4PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791